
	
		II
		112th CONGRESS
		2d Session
		S. 2281
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  strengthen the ability of the Food and Drug Administration to seek advice from
		  external experts regarding rare diseases, the burden of rare diseases, and the
		  unmet medical needs of individuals with rare diseases.
	
	
		1.Short titleThis Act may be cited as the
			 Expanding and Promoting Expertise in
			 Rare Treatments Act of 2012 or the ExPERT Act.
		2.FindingsCongress finds as follows:
			(1)Biomedical
			 research is yielding discoveries that are leading to the development of new
			 therapies that hold great promise for treating disease.
			(2)Scientists are
			 increasingly unlocking the potential for targeting treatments according to
			 genetic defect.
			(3)Many of the new
			 therapies that are under development in laboratories across the Nation are
			 targeted to rare diseases, small subsets of diseases of significant incidence,
			 or even small subsets of rare diseases.
			(4)Progress in the
			 development of targeted therapies, while of great promise for those with
			 disease or disability, requires the Food and Drug Administration to develop or
			 obtain expertise in many diseases and disease subtypes.
			(5)In previous
			 circumstances when the Food and Drug Administration has consulted with rare
			 drug experts, the agency has been able to move new therapies to market with
			 greater efficiency.
			(6)The Food and Drug
			 Administration benefits from this type of consultation with external experts
			 who have a deep understanding of the diseases or disease subtypes that are
			 targeted by new therapies.
			(7)Access to external
			 experts provides valuable advice about rare diseases or disease subtypes,
			 disease severity, and unmet medical needs.
			3.Consultation with
			 external expertsSubchapter E
			 of chapter V of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et
			 seq.) is amended by adding at the end the following:
			
				568.Consultation
				with external experts on rare diseases, targeted therapies, and genetic
				targeting of treatments
					(a)In
				general
						(1)Opportunities
				for consultationThe
				Secretary shall ensure that opportunities exist, at a time the Secretary
				determines appropriate, for consultation with external experts on the topics
				described in
				subsection (c), for the purpose of
				promoting the efficiency of and informing the review by the Food and Drug
				Administration of drugs and biologic products for rare diseases and drugs and
				biologic products that are genetically targeted.
						(2)ConsultationThe Center for Drug Evaluation and Research
				and the Center for Biologics Evaluation and Research shall, when appropriate,
				seek the opinion of external experts on any topic, including the topics
				described in subsection (c), by initiating contact with such experts. External
				experts may also request the opportunity to meet with a review division
				regarding any topic described in subsection (c).
						(b)External
				expertsThe external experts under
				subsection (a) may include—
						(1)representatives of
				patient, consumer, research, and health professional organizations with
				expertise relevant to the review of rare disease products;
						(2)experts on rare
				diseases, rare subtypes of rare and other diseases, and genetic targeting of
				treatments, including experts from academia; and
						(3)experts in
				innovative clinical trial designs for small target populations.
						(c)Topics for
				consultationTopics for consultation may include—
						(1)rare
				diseases;
						(2)the severity of
				rare diseases;
						(3)the unmet medical
				need associated with rare diseases;
						(4)the willingness
				and ability of individuals with a rare disease to participate in clinical
				trials;
						(5)an assessment of
				the benefits and risks, including side effects, of current and investigational
				therapies;
						(6)the design of
				clinical trials for rare disease populations and subpopulations, including
				regulatory and scientific policies affecting the design of such trials;
				and
						(7)demographics and
				the clinical description of patient populations.
						(d)Classification
				as Special government employeesThe external experts who are
				consulted under this section may be considered special government employees, as
				defined under section 202 of title 18, United States Code.
					(e)Proprietary
				informationNothing in this section shall be construed to create
				a right for any external expert, as described in subsection (b), to obtain
				access to proprietary information of a sponsor without the permission of such
				sponsor.
					(f)No right or
				obligationNothing in this section shall be construed to create a
				legal right for a consultation on any matter or require the Secretary to meet
				with any particular
				expert.
					.
		
